Section 4 of Chapter 1200, P.L. 1928, is as follows: "No public laundry shall be operated, nor shall collections of articles to be washed or cleaned therein be made in any city or town whose population according to the federal census of 1920 was more than twenty thousand, between the hours of twelve o'clock midnight and five o'clock in the morning of any day, nor at any time during the first day of the week."
Section 5 provides that any person or agent of a corporation or association "operating or maintaining a public laundry or making collections of articles to be washed or cleaned therein contrary to the provisions of this act . . . *Page 497 
or who shall operate or maintain any public laundry without a permit as prescribed in this act shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than ten days or by both such fine and imprisonment, and each day of such operation after due notice from the licensing authorities shall be deemed a separate offense."
This statute creates new criminal offences. The definition of the particular offence in question is uncertain and ambiguous. As it is a penal statute, it is to be strictly construed and the extent of the criminal offence should not be enlarged by a liberal construction.
It is difficult to ascertain from the language of the act the precise intention of this legislation. Section 2 prohibits the operation of a public laundry without a permit from the "licensing authorities," that is: the board of police commissioners, if there is one; the board of aldermen, if there is such a board; otherwise, by the council of each town or each city. Permits are to be issued upon such terms and subject to such rules and regulations as the licensing authorities may prescribe "for the purpose of protecting the public health and the suppression of insanitary conditions."
The act does not prescribe a uniform regulation throughout the State but authorizes variant regulations by different licensing bodies. Section 1 defines a "Public laundry" as any plant or equipment (with certain specific exceptions) conducted as a laundry for profit and for which business is solicited from the general public. The primary and essential meaning of the verb "launder" is "to wash, as clothes;" of "laundry," "a place where laundering is done." Webster's New Inter. Dict. To "launder" also means "to wash and iron."
The act makes criminal the operation of a simple domestic business without an official inspection and a license. The danger to the public from the operation of the plant or equipment, if any, would seem to be from the washing of clothes in polluted water rather than from the finishing process of starching and ironing. *Page 498 
All the parts of the statute are to be considered in deducing the legislative intent. Considering the penal section (5), the grouping in one clause of the two offences, the "operating or maintaining a public laundry or making collections of articles to be washed or cleaned therein," is significant. The collections prohibited are of articles to be washed or cleaned. The word "therein" refers to "Public laundry," which is thus indicated to mean a washing or cleaning plant or establishment, and not one in which starching and ironing only are done.
As the definition of the new offence is ambiguous, I think the prohibition in the statute is restricted to "any plant or equipment" where clothes are washed such as a wet wash laundry and that the business of starching and ironing only is not included therein.
For the reasons stated, I am of the opinion that the establishment in question is not a "public laundry" within the meaning of Section 1.